Exhibit 10.17.3


EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT AMENDMENT
THIS EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT AMENDMENT (“Amendment”) is
made and entered into as of December 8, 2017 (the “Amendment Date”), by and
between VENTAS, INC., a Delaware corporation (the “Company”) and ROBERT F.
PROBST, an employee of the Company (“Employee”), pursuant to the terms of the
Employee Protection and Noncompetition Agreement by and between the Company and
Employee, dated as of September 16, 2014 (the “Agreement”). Unless otherwise
provided, capitalized terms in this Amendment have the meaning set forth in the
Agreement.
The Agreement is hereby amended in the following manner.
1. Section 1(a) shall be deleted and replaced by the following:
“(a) Other than for Cause, or for Good Reason. If the Company shall terminate
Executive’s employment other than for Cause or if Executive shall terminate
Executive’s employment for Good Reason:
(i) The Company shall pay Executive within thirty (30) days of the Date of
Termination (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to the sum of (A) Executive’s annual Base
Salary and (B) the annual cash bonus Executive would receive for the year of
termination assuming target individual and Company performance.”
2.     The existing Section 1(a)(i) shall be renumbered as Section 1(a)(ii).
3.     Section 2(a)(i) shall be deleted and replaced by the following:
“(i) The Company shall pay Executive within thirty (30) days of the Date of
Termination (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to two times the sum of (A) Executive’s
annual Base Salary, plus (B) the annual cash bonus Executive would receive for
the year of termination assuming maximum individual and Company performance.”
4.     The first sentence of Section 3(b) shall be deleted and replaced by the
following:
“Executive shall not during Executive’s employment with the Company and during
the Restricted Period (as defined below), either directly or indirectly (through
another business or person), engage in or facilitate any of the following
activities anywhere in the United States:”
5.     The following sentence shall be added as a new paragraph immediately
following Section 3(b)(iv):
“The ‘Restricted Period’ shall mean the one (1) year period following the
termination of Executive’s employment with the Company for any reason; provided,
however, that if the Executive’s employment terminates pursuant to Section 2(a)
hereof, then the restrictions of Section 3(b)(iv) shall apply for the two (2)
year period following the termination of Executive’s employment with the
Company.”
6.     In all other respects, the Agreement, as amended hereby, shall continue
in full force and effect.





--------------------------------------------------------------------------------




[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and consented to this Amendment on
and as of the date first above written.
 
VENTAS, INC.
 




 
By:
/s/ T. Richard Riney
 


Title:


Executive Vice President, Chief Administrative Officer and General Counsel
 
 
 
 

/s/ Robert F. Probst __ 
Robert F. Probst





